Citation Nr: 0902912	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-28 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the lumbar spine, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for obstructive sleep 
apnea. 

3.  Entitlement to an increased rating for para-thyroid gland 
abnormality with hypocalcaemia and nephrolithiasis 
(originally claimed as kidney stones), currently evaluated as 
30 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from May 1957 to May 1960 
and from November 1960 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO continued 10 
and zero percent disability ratings assigned to service-
connected osteoarthritis of the lumbar spine and para-thyroid 
gland abnormality with hypocalcaemia and nephrolithiasis 
(originally claimed as kidney stones), respectively.  The RO 
also denied service connection for obstructive sleep apnea.  
The veteran timely appealed the RO's July2004 rating action 
to the Board, and this appeal ensued.  

In a July 2005 statement of the case, the RO closed out a 
separate 10 percent disabling evaluation assigned to the 
service-connected hypertension, and combined it with the 
service-connected para-thyroid abnormality with hypocalcaemia 
and nephrolithiasis (claimed as kidney stones); a 30 percent 
rating was assigned, effective May 9 2003---date of medical 
evidence disclosing that the veteran had been placed on drug 
therapy.  (See, July 2005 statement of the case).  By a July 
2008 rating action, the RO reinstated the separate 10 percent 
evaluation for service-connected hypertension, effective 
April 1, 1998.  (See, July 2008 rating action).  

In an August 2008 statement to the RO, the veteran argued 
that by a September 1988 rating action, the RO committed 
clear and unmistakable error in assigning an initial 
noncompensable evaluation to the service-connected para-
thyroid gland abnormality with hypocalcaemia.  He maintained 
that an initial 30 percent rating should have been assigned, 
effective April 1, 1988.  (See, VA Form 21-4138, Statement in 
Support of Claim, dated and signed by the veteran in August 
2008).   
Thus, the issue of whether there was clear and unmistakable 
error (CUE) in a September 1, 1988, rating decision, wherein 
the RO granted service connection and assigned an initial 
noncompensable disability rating to the service-connected 
para-thyroid gland abnormality with hypocalcaemia, effective 
April 1, 1988 is referred to the RO for appropriate action.  
In November 2008, VA received evidence (e.g., statements of 
the veteran and his service comrades and opinions from two 
private physicians) pertinent to the issue of entitlement to 
service connection for obstructive sleep apnea.  While this 
evidence was not previously considered by the agency of 
original jurisdiction (AOJ) and was not accompanied by a 
waiver of AOJ consideration, in view of the award of service 
connection for said disability in the decision below, a 
waiver of AOJ consideration is unnecessary.  See 38 C.F.R. § 
20.1304 (2008).

The issue of entitlement to an increased rating for 
parathyroid abnormality with hypocalcaemia and 
nephrolithiasis (originally claimed as kidney stones), 
currently evaluated as 30 percent disabling is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On February 6, 2008, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant, through his authorized representative, Disabled 
American Veterans, requested a withdrawal of the appeal with 
respect to the issue of entitlement to an increased rating in 
excess of 10 percent for osteoarthritis of the lumbar spine.

2.  Obstructive sleep apnea originated during active military 
service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) with respect to 
the issue of entitlement to an increased rating in excess of 
10 percent for osteoarthritis of the lumbar spine, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  Obstructive sleep apnea was incurred in active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Appeal-Increased Rating for Osteoarthritis 
of the Lumbar Spine 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal with respect to the issue of entitlement to an 
increased rating in excess of 10 percent for osteoarthritis 
of the lumbar spine and, hence, there remain no allegations 
of errors of fact or law for appellate consideration 
regarding this issue. 

Accordingly, the Board does not have jurisdiction to review 
the appeal of entitlement to excess of 10 percent for 
osteoarthritis of the lumbar spine and it is dismissed.

II.  Service Connection

The veteran has consistently maintained in numerous written 
statements, submitted throughout the duration of the appeal, 
that his currently diagnosed obstructive sleep apnea 
originated during active service in the Republic of Vietnam.  
He has alleged that he underwent nasal surgery in 1974 and 
1981 to help correct nighttime breathing difficulties and 
heavy snoring.  (See, VA Form 21-4138, Statement in Support 
of Claim, dated and signed by the veteran in October 2008). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In support of the veteran's above-referenced contentions, are 
service medical records confirming that in April 1976, he 
underwent a septorhinoplasty for nasal obstructive secondary 
to nasal and septal deviation.  An October 1981 report showed 
that he suffered from seasonal sinus drainage.  (See, service 
medical records dated from April to May 1976 and October 
1981, respectively).  In addition, the record is replete with 
lay statements from the veteran's fellow service comrades and 
Commanding Officer, all supporting his contention that he 
suffered from excessive snoring during active service.  (See, 
letters, prepared and signed by E.A. N. LCDR, Medical Service 
Corps, U.S. Navy, Ret.D. J. R, Lt.Col, USMC, Ret., D. S., 
LCDR, USN, Ret., E.W., MSgt, R. J., MSgt, and E, received by 
the RO in November 2008).  The veteran's spouse also 
indicated that after service discharge, the appellant's 
snoring had increased in severity and that she slept in 
another room.  (See, letter, prepared and signed by V. L. C., 
dated in December 2005).  

Post-service VA and private treatment records are consistent 
in noting the veteran's continued complaints of snoring and 
sleeping difficulty subsequent to Vietnam service.  Of 
significance, is the opinion of T. W. de B., M. D., that the 
appellant had had obstructive sleep apnea for at least 25 
years, and that it was clearly symptomatic when he was on 
active duty in the mid 1980's.  Dr. deB. formulated the 
foregoing opinion after he had reviewed the veteran's medical 
records, dating back to the 1960's (See, opinion, prepared 
and signed by T. W. deB, M. D., received by the RO in 
November r008).  There is no other opinion of records that 
refutes T. W. deB., M. D.'s opinion.

The veteran has offered a consistent and credible account of 
the nature and severity of snoring and sleeping problems that 
had their onset after he underwent nasal surgery during 
active service.  A private physician has provided a diagnosis 
of obstructive sleep apnea of service onset based on such 
credible history and clinical examination results.  
Accordingly, service connection is warranted for obstructive 
sleep apnea on the basis of service incurrence.


ORDER

The appeal for an increased rating for osteoarthritis of the 
lumbar spine is dismissed. 

Service connection for obstructive sleep apnea is granted. 


REMAND

The veteran contends that his service-connected para-thyroid 
gland abnormality with hypocalcaemia and nephrolithiasis 
(originally claimed as kidney stones) is more severely 
disabling than the currently assigned 30 percent rating, 
primarily due to reoccurring kidney stones-the most recent of 
which occurred in February 2008.  (See, February 2008 
treatment report, prepared and submitted by New Bern Urology 
Clinic, reflecting that x-rays of the kidney/ureter/bladder 
revealed a two millimeter stone in the right kidney, and one 
and three millimeters stones in the left kidney).  
Interestingly enough, a May 2008 QTC VA examination report 
does not contain any current clinical findings relative to 
the presence of any kidney stones.  The examining physician 
stated that the veteran had  "no pathology to render a 
diagnosis."  A renal ultrasound was not performed.  That 
same examination report also shows that the veteran 
complained of having urine leakage (i.e., incontinence of 
urine that necessitated the use of a pad or absorbent 
material two to three times a day), weak stream of urination 
(i.e., urination started off with a weak stream) and frequent 
urinary tract infections.  

The above-cited May 2008 QTC examination report shows that 
the appellant currently suffers from ureter/voiding 
dysfunction that might be part and parcel of, or a separate 
and distinct disability from, the service-connected para-
thyroid gland abnormality with hypocalcaemia and 
nephrolithiasis.  In order to resolve these matters, the 
appellant should be afforded a VA medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the extent and 
severity of the service-connected 
kidney disability.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims files must be made available 
to the examiner.

The examiner should identify all 
urologic pathology present and state 
whether or not each manifestation of 
bladder or kidney dysfunction, if any, 
is related to the service-connected 
kidney disability.  The examiner should 
state whether or not the appellant 
suffers from any renal dysfunction or 
voiding dysfunction that is related to 
the service-connected kidney 
disability.  If so, the examiner should 
describe the nature, severity and 
frequency of said dysfunction.  

In formulating the foregoing opinion, 
the examiner should be given copies of 
the applicable criteria for rating 
nephrolithisasis, renal dysfunction, 
and voiding dysfunction (i.e., urine 
leakage, frequency, or obstructed 
voiding).  See, 38 C.F.R. §§ 4.115a, 
4.115b, (2008).  A complete rationale 
for all findings and opinions should be 
provided.

2.  Thereafter, the RO should 
readjudicate the appellant's increased 
rating claim on appeal. If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal, including 38 C.F.R. § 3.321 and 
all applicable Diagnostic Codes.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


